STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                            NO.   2021    KW   1495

VERSUS


ASHLEY       SMITH                                                  FEBRUARY      14,   2022




In   Re:        Ashley      Smith,                  for                                   17th
                                         applying        supervisory  writs,

                Judicial         District    Court,    Parish of   Lafourche,              No.
                383, 138.




BEFORE:         MCCLENDON,       WELCH,     AND    THERIOT,   JJ.


        WRIT    DENIED.



                                                  PMC

                                                  JEW
                                              MRT




COURT      OF APPEAL,       IRST    CIRCUIT




        DE        CLERK     OF   COURT
                FOR   THE   COURT